      Case 3:19-cv-00357-DPM Document 64 Filed 09/16/21 Page 1 of 1



           IN THE UNITED ST ATES l)ISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

JEFFERY WEBB and
CHRISTALYNN NEAL                                           PLAINTIFFS

v.                      No. 3:l-9-cv-357-DPM

JOE SLOCUM, III, Chief Firefighter &
Deputy Sheriff Officer; DOYLE FOWLER,
Mayor/Realtor; NICK WATSON, Officer;
JAMES DURHAM, Deputy Sheriff;
CITY OF MCCORY, ARKANSAS;
and WOODRUFF COUNTY ARKANSAS                              DEFENDANTS

                                ORDER
     Plaintiffs' motion to appoint counsel, Doc. 63, is denied without
prejudice. Although the case has been pending for some time, the
substance of the parties' dispute is undeveloped. Plummer v. Grimes, 87
F.3d 1032, 1033 (8th Cir. 1996). There are no pending motions and
discovery will continue until March 2022. Doc. 61. The applicable law
is not particularly complex. And the facts alleged are not beyond what
a pro se litigant can handle. Appointing counsel in a civil case is an
extraordinary step, which is unnecessary at this point.
     So Ordered.

                                                 I'
                                 D.P. Marshall Jr.
                                 United States District Judge
